DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 8, 13 and 23-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 July 2022.
Claim Objections
Claim 6 is objected to because of the following informalities: “increase” in line 1 should be amended to --increases--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “the cantilever electrode is overmolded with the elastomer comprises” should be amended to --the cantilever electrode overmolded with the elastomer comprises--.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities: “comprise” in line 2 should be amended to --comprises--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites the limitation “a proximal end of the cantilever electrode” in lines 1-2 which renders the claim indefinite because it is unclear whether this is the same or different than the previous “proximal end of the cantilever electrode” as set forth in claim 1. For purposes of examination, this will be treated as being the same proximal end of the cantilever electrode as set forth in claim 1.
Regarding claim 5, the claim recites the limitations “a proximal end of the cantilever electrode” and “a distal end of the cantilever electrode” and is indefinite under substantially similar rationale as that applied in the rejection of claim 3 above.
Regarding claim 14, the claim recites the limitation “a clamp arm” in line 3 which renders the claim indefinite because it is unclear whether this is the same or different than the “clamp arm” as introduced in claim 1. For purposes of examination, this will be treated as being the same clamp arm as set forth in claim 1.
Claim 16 recites the limitation "the spring rate" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the height" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, the claim recites the limitation “a distal end” in line 2 which renders the claim indefinite under substantially similar rationale as that applied with regard to the proximal end of the cantilever electrode in the rejection of claim 3 above.
Claims 15, 17-19 and 21 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 14-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). In the instant case, claim 14 recites the limitation “another portion extending beyond the surface of the cantilever electrode to contact tissue” which encompasses a human organism. The examiner suggests amending this limitation to --another portion extending beyond the surface of the cantilever electrode that is configured to contact tissue-- to overcome this rejection.
Claims 15-19 are rejected as they incorporate limitations that encompass a human organism.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV et al. (US 2017/0202591) (“Shelton IV”).
Regarding claim 1, Shelton, IV discloses an end-effector (see Figs. 40-43), comprising:
a clamp arm (see jaw member 1014, Figs. 40-43); and
an ultrasonic blade configured to acoustically couple to an ultrasonic transducer (see ultrasonic blade 1006 acoustically coupled to transducer 822, Figs. 37 and 40-43, see also [0237] and [0249]) and to electrically couple to a pole of an electrical generator (see ultrasonic blade 1006 constituting the other bipolar electrical path, therefore it must be electrically coupled to a pole of an electrical generator to function as disclosed, [0290]);
wherein the clamp arm comprises:
a clamp jaw having a proximal end and a distal end (see body member 1020 having a distal and proximal end, Fig. 40), the proximal end pivotally movable about a pivot point (see proximal end of body member 1020 pivotally movable about pivot point 1030, Figs. 40-41);
a clamp arm pad fixed to the clamp jaw (see pad member 1024 fixed to body member 1020, Figs. 42-43); and
a cantilever electrode (see electrode member 1022 that is cantilevered from the pivot point 1036, Figs. 40-43) having a proximal end fixed to the proximal end of the clamp jaw (see proximal end as the proximal half of electrode member 1022 starting at the pivot 1036, Figs. 40-42) and a distal end that is free to deflect (see distal half of electrode member 1022 extending distally from the pivot 1036 that is free to deflect around the rotational axis of pivot 1036; [0287], Fig. 40-42), the cantilever electrode defining a surface configured to contact tissue (see surface 1046 and apply electrical energy to the tissue in contact therewith (see surface 1046 that is configured to contact tissue and apply electrical energy as claimed by virtue of its bipolar relationship with the ultrasonic blade surface 1018; [0288], Fig. 43), wherein the cantilever electrode is configured to electrically couple to an opposite pole of the electrical generator (see electrode member 1022 constituting a bipolar electrical path, therefore it must be electrically coupled to an opposite pole of the electrical generator to function as disclosed, [0290]).
Regarding claim 6, Shelton, IV further discloses wherein the clamp arm pad comprises a base portion fixedly attached to the clamp jaw (see middle of clamp arm pad 1024 at the abutting receptacle 1052 that is fixedly attached to the body member 1020, Fig.43) and a plurality of teeth extending from the base in a direction toward the cantilever electrode (see corners of clamp pad 1024 extending out from the middle of the abutting receptacle 1052 toward the cantilever electrode 1040, Fig. 43).
Regarding claim 9, Shelton, IV further discloses wherein the cantilever electrode comprises a center pivot configuration to enable the cantilever electrode to rotate about the center pivot point (see center pivot 1036 that enables electrode member 1022 to rotate about pivot 1036; [0287], Figs. 40-42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV in view of Johnson et al. (US 2017/0164997) (“Johnson”).
Regarding claim 2, Shelton, IV teaches the limitations of claim 1, however Shelton, IV fails to teach at least one gap pad fixed to the cantilever electrode to set a gap between the ultrasonic blade and the cantilever electrode.
Johnson teaches a combination RF/ultrasonic end effector (see Fig. 74) comprising an electrode (see exposed surfaces 2611 of conductive clamp arm 2610; [0277], Fig. 74), a clamp arm pad (see clamp arm pad 2620, Fig. 74), and a conductive ultrasonic blade (see conductive blade 2640; [0277], Fig. 74), wherein the end effector further includes gap members (see protruding members 2632; [0276], Fig. 74) formed in multiple locations along the length of the clamp arm (see [0279]) that are fixed to the electrode (as shown in Fig. 74, see also [0276]) to set a gap between the ultrasonic blade and the electrode (see [0276]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector as taught by Shelton, IV to include gap pads fixed to the cantilever electrode to set a gap between the ultrasonic blade and the cantilever electrode in light of Johnson, the motivation being to prevent short circuiting when the clamp arm pad gets worn down over time (see Johnson [0278]).
Regarding claim 3, Shelton, IV in view of Johnson teaches the limitations of claim 2, Shelton, IV further teaches wherein the clamp arm pad is made of a polymer material (see Shelton, IV: polytetrafluorethylene, [0288]), the combination made above results in the gap pad being located at the proximal end of the cantilever electrode since the gap pad is located at multiple locations along the length of the clamp arm to prevent short circuits along its length when following the rationale for combining. Shelton, IV in view of Johnson fails to specifically teach wherein the gap pad is made a material having a hardness that is greater than a hardness of the clamp arm pad such that the gap pad has longer wear life than the clamp arm pad; and wherein the gap pad is made of a polyimide material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the gap pad of a material having a hardness that is greater than a hardness of the clamp arm pad such that the gap pad has longer wear life than the clamp arm pad, and make the gap pad out of polyimide material so that the gap pad prevents a short circuit even as the clamp pad wears down (see Johnson [0278]), and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 4, Shelton, IV in view of Johnson teaches the limitations of claim 2, but fails to teach wherein the gap pad is made of a non-compliant material and the clamp arm pad is made of a compliant material. However, claim 4 is rejected under substantially similar obviousness rationale as that applied to claim 3 above.
Regarding claim 5, Shelton, IV in view of Johnson further teaches wherein the cantilever electrode comprises a gap pad at a proximal end of the cantilever electrode, a gap pad at a distal end of the cantilever electrode, and a gap pad located between the proximal end and the distal end under substantially similar rationale as that applied in the rejection of claim 2 above since Johnson teaches placing the gap pads at multiple locations along the length of the clamp arm, and therefore it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place gap pads at the proximal end, distal end, and between the proximal and distal ends as claimed to prevent electrical shorting at those locations.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV in view of Odom et al. (US 2009/0131934) (“Odom”).
Regarding claim 7, Shelton, IV teaches the limitations of claim 1, however Shelton, IV fails to teach wherein the cantilever electrode defines a plurality of apertures.
Odom teaches a forceps device for grasping and treating tissue (see Figs. 1-4) comprising a plurality of apertures defined by the electrode (see apertures that stop members 150 extend through, Figs. 1-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cantilever electrode as taught by Shelton, IV to define a plurality of apertures in light of Odom, the motivation being to provide the additional advantage of providing a plurality of stop members to selectively adjust the gap distance and grasping pressure applied to tissue during the sealing procedure (see Odom [0047]-[0050]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV in view of Allen, IV et al. (US 2013/0190760) (“Allen, IV”).
Regarding claim 10, Shelton, IV teaches the limitations of claim 1, however Shelton, IV fails to teach wherein the cantilever electrode is formed into a spring element; and wherein the spring may further comprise strips of metal to form a leaf spring configuration.
Allen, IV teaches an end effector (see Figs. 5A-5B) comprising a flexible conductive sealing surface made of metal (see electrically conductive sealing surface 412, Figs. 5A-5B, [0027] and [0037]) that is formed as a leaf spring (see [0039]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cantilever electrode as taught by Shelton, IV to be formed into a spring element; and wherein the spring may further comprise strips of metal to form a leaf spring configuration in light of Allen, IV, the motivation being to provide the additional advantage of a reversibly resilient electrode that allows for gradual increase in pressure exerted on the tissue (see Allen, IV [0037] and [0039]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV in view of Wang et al. (US 2017/0348043) (“Wang”).
Regarding claim 11, Shelton, IV teaches the limitations of claim 1, however Shelton, IV fails to teach a spring disposed between the cantilever electrode and the clamp jaw.
Wang teaches an end effector (see Fig. 10) comprising electrically conductive surfaces (see 108 and 110; [0055], Fig. 10) that include coiled springs (see biasing members 212A-D that can be coiled springs, [0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cantilever electrode as taught by Shelton, IV such that a spring is disposed between the cantilever electrode and the clamp jaw in light of Wang, the motivation being to enable the cantilever electrode to clamp onto tissue with a desired amount of force (see Wang [0055]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV in view of Allen, IV and in further view of Johnson.
Regarding claim 12, Shelton, IV in view of Allen, IV teaches the limitations of claim 10, but Shelton, IV in view of Allen, IV fails to teach wherein the cantilever electrode comprises wear pads attached to the cantilever electrode on a side facing the ultrasonic blade. However, the further limitations of claim 12 are rejected under substantially similar rationale as that applied in the rejection of claim 2 when combining Johnson, since the gap pads as taught by Johnson can reasonably be considered wear pads since they would endure mechanical wear over time and would be facing the ultrasonic blade as claimed as a result of the combination (see also orientation of the gap pad as shown in Fig. 74 of Johnson).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV in view of Eder et al. (US 2009/0182333) (“Eder”).
Regarding claim 14, Shelton, IV teaches the limitations of claim 1 and further teaches the clamp arm pad being fixed to the clamp jaw and having at least a portion disposed between the clamp jaw and the cantilever electrode (see portion of clamp pad 1024 disposed within the embedding hole 1050 and that is fixed to the body member 1020, Fig. 43) and another portion extending beyond the surface of the cantilever electrode to contact tissue (see abutting receptacle 1052 of clamp pad 1024 extending beyond the surface of the cantilever electrode and configured to contact tissue being grasped, Fig. 43), however Shelton, IV fails to teach wherein the cantilever electrode is overmolded with an elastomer to provide uniform compression along a length of the cantilever electrode.
Eder teaches an end effector (see Fig. 2) comprising an electrode (see [0025]) with elastomers disposed under the electrodes to provide uniform compression along a length of the electrode (see [0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cantilever electrode as taught by Shelton, IV to comprise an elastomer under the electrode to provide uniform compression along a length of the cantilever electrode in light of Eder, the motivation being to optimize the spring force to areas that are more compressed (see Eder [0025]). Shelton, IV in view of Eder fails to specifically teach the cantilever electrode being “overmolded” with the elastomer, however even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the prior art product is an elastomer in contact with the electrode, and the process of “overmolding” would not result in a material difference from the prior art product.
Regarding claim 16, Shelton, IV in view of Eder further teaches wherein a spring rate increases as the cantilever electrode overmolded with the elastomer compresses against the elastomer (see Eder: spring force being higher where the elastomer is compressed, [0025]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV in view of Eder and in further view of Wang.
Regarding claim 15, Shelton, IV in view of Eder teaches the limitations of claim 14, however Shelton, IV in view of Eder fails to teach wherein the cantilever electrode comprises electrical contacts on lateral portions thereof.
Wang teaches an end effector (see Fig. 10) comprising electrically conductive surfaces (see 108 and 110; [0055], Fig. 10) that include electrical contacts on lateral portions thereof (see electrical contacts 214A-C positioned on lateral portions; [0055], Fig. 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cantilever electrode as taught by Shelton, IV to comprise electrical contacts on lateral portions thereof in light of Wang, the motivation being to provide the predictable result of electrical connections for the cantilever electrode when the cantilever electrode is compressed (see Wang [0055]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV in view of Eder and in further view of Weisenburgh, II et al. (US 2014/0135804) (“Weisenburgh”).
Regarding claim 17, Shelton, IV in view of Eder teaches the limitations of claim 14, however Shelton, IV in view of Eder fails to teach wherein the ultrasonic blade comprises overmolded rings or pads.
Weisenburgh teaches an end effector (see Figs. 4-5) comprising block-like grasping features that extend across an ultrasonic blade (see block-like grasping features 402, Figs. 4-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic blade as taught by Shelton, IV in view of Eder to comprise pads in light of Weisenburgh, the motivation being to trap tissue and prevent disengagement during activation to prevent tissue milking, as well as provide better grasping forces (see Weisenburgh [0229]). Shelton, IV in view of Eder and Weisenburgh fails to specifically teach the pads being “overmolded”, however even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the prior art product is pads formed on the surface of the ultrasonic blade, and the process of “overmolding” would not result in a material difference from the prior art product.
Allowable Subject Matter
Claims 18-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art, Shelton, IV et al. (US 2017/0202591), Odom et al. (US 2009/0131934), Allen, IV et al. (US 2013/0190760), Wang et al. (US 2017/0348043), and Eder et al. (US 2009/0182333), fails to reasonably teach or suggest the further limitations of claims 18, 19, 20 and 22 when considered in combination with the additional claim limitations.
Odom teaches a flexible diaphragm electrode, however when either considered alone or in any proper combination fails to specifically teach the electrode being attached to the jaw via rigid electrical connections while having the clamp arm pad disposed on the diaphragm as specifically claimed, additionally Odom alone or in any proper combination fails to provide sufficient motivation or suggestion to make such specific modifications to meet the claim limitations.
Allen, IV teaches a spring leaf electrode, however when either considered alone or in any proper combination fails to specifically teach ends folded into springs that are in electrical contact with the clamp jaw, additionally Allen, IV alone or in any proper combination fails to provide sufficient motivation or suggestion to make such specific modifications to meet the claim limitations.
When considered alone or in any proper combination, the closest prior art fails to reasonably teach or suggest the clamp arm pad having one or more resistor embedded in the clamp arm pad to sense a height of the clamp arm pad.
Wang teaches electrical connections for a cantilevered electrode, however when either considered alone or in any proper combination fails to specifically teach the cantilever electrode having a resilient plug at a distal end, additionally Wang alone or in any proper combination fails to provide sufficient motivation or suggestion to make such specific modifications to meet the claim limitations.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794